Citation Nr: 0715352	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right retromolar trigone, to include as due to 
inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 


FINDING OF FACT

There is competent evidence reflecting a current diagnosis of 
squamous cell carcinoma of the right retromolar trigone 
linked to the veteran's military service.


CONCLUSION OF LAW

Squamous cell carcinoma of the right retromolar trigone was 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for squamous cell 
carcinoma of the right retromolar trigone. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2006).  
This is so because the Board is taking action favorable to 
the appellant by granting the issue at hand.  As such, this 
decision poses no risk of prejudice to the appellant.  


See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The veteran is seeking service connection for squamous cell 
carcinoma of the right retromolar trigone.  He contends that 
this condition is the result of his inservice exposure to 
herbicides, including Agent Orange, while serving in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Additionally, service connection for certain chronic 
diseases, including tumors, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Historically, the veteran served on active duty in the Navy 
from August 1968 to August 1972, including service n the 
Republic of Vietnam.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents, to include Agent Orange.  
38 U.S.C.A. § 1116(f) (West 2002).  In the case of such a 
veteran, service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006) 
are met.  The Board notes, however, that this presumption is 
not 


applicable to the condition being considered on appeal, 
squamous cell carcinoma of the right retromolar trigone.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A review of the evidence of record reveals that the veteran 
was first diagnosed with squamous cell carcinoma involving 
the right retromalar trigone in July 2003.  At that time, he 
underwent resection of this lesion with a right segmental 
mandibulectomy and right modified radical neck dissection.  
Unfortunately, the condition recurred within two months of 
his initial surgery.  The veteran subsequently underwent 
chemotherapy and radiation treatment, which ended in December 
2003.  In June 2004, the veteran underwent the removal of 
right fractured reconstructive mandible plate.  

In August 2004, a statement was received from the veteran's 
private physician, S. Connelly, M.D.  He indicated that the 
veteran has squamous cell carcinoma of the oral cavity, and 
that his inservice Agent Orange exposure can not be ruled out 
as a possible contributing factor.
  
A statement, dated in September 2004, was received from the 
veteran's spouse, a registered nurse.  She opined that the 
veteran's inservice exposure to Agent Orange quite possibly 
contributed to his squamous cell carcinoma of the right 
retromolar trigone.

In December 2005, an opinion letter was received from the 
veteran's private physician, A. Spomer, M.D.  Dr. Spomer, an 
oncologist, noted that she had cared for the veteran since 
his initial diagnosis of squamous cell carcinoma of the right 
oropharynx in August 2003.  She indicated that this condition 
can be considered a cancer of the aerodigestive tract. She 
then opined that the veteran's condition was just as likely 
as not due to exposure to Agent Orange.  She further noted 
that medical literature reveals evidence of Agent Orange 
being carcinogenic in many ways.

In January 2005, a follow-up opinion statement was received 
from the veteran's private physician, S. Connelly, M.D.  In 
this letter, he opined that that the veteran's squamous cell 
carcinoma of the oral cavity is related to his Agent Orange 
exposure in the military service.  He indicated that he could 
not find medical evidence in support of, or evidence going 
against, this conclusion.  Thus, he found that it was as 
likely as not that the veteran's condition was related to his 
inservice Agent Orange exposure.

Based upon its review of the veteran's claims folder, the 
Board finds competent evidence reflecting a current diagnosis 
of squamous cell carcinoma of the right retromolar trigone 
linked to the veteran's military service.  Specifically, the 
December 2005 opinion from A. Spomer, M.D., links the 
veteran's current squamous cell carcinoma of the right 
oropharynx with his inservice exposure to Agent Orange.  This 
conclusion is further support by the January 2005 opinion 
submitted herein be S. Connelly, M.D.  While the VA does not 
recognize a presumption of service connection based upon 
inservice herbicide exposure for this condition, there is no 
conflicting medical evidence of record.

With application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran 
currently has squamous cell carcinoma of the right retromolar 
trigone, secondary to his inservice exposure to herbicide 
agents, including Agent Orange.


ORDER

Service connection for squamous cell carcinoma of the right 
retromolar trigone is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


